Citation Nr: 0942259	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's income is excessive for purposes of 
entitlement to payment of non service-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.  He died in June 1995.  The appellant is his surviving 
spouse.

Procedural history
 
In April 2008, the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO) advised the 
appellant that her application for death pension benefits was 
denied due to excess annual income.  The appellant indicated 
disagreement with that decision and, after being issued a 
statement of the case, she perfected her claim by submitting 
a substantive appeal (VA Form 9) in July 2008.  

The appellant was scheduled to appear for hearing before a 
Veterans Law Judge (VLJ) in September 2009.  She failed to 
report for the hearing.  The appellant has provided no 
explanation for her failure to report, and she has not since 
requested that the hearing be rescheduled.  Her hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. §§ 20.702(d), 20.704(d) (2009).  

In October 2009, the Board received a request from the 
appellant's representative to advance her appeal on the 
Board's docket due to her advanced age.  Later in 
October 2009, the Board granted the request to advance this 
appeal on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2009).   38 U.S.C.A. § 7107(a)(2) (West 2002).  



Issues not on appeal

The RO's April 2008 letter also denied the appellant's claims 
of entitlement to Dependency and Indemnity Compensation (DIC) 
and accrued benefits.  The appellant's May 2008 notice of 
disagreement (NOD) limited her appeal to the issue concerning 
death pension benefits.  To the Board's knowledge, she has 
not since expressed disagreement with the denial of DIC 
benefits or accrued benefits.  Therefore, the RO's decision 
as to those two issues is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201(2009).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant has claimed entitlement to VA death pension 
benefits.  The RO denied her claim, based on its calculation 
that her income exceeded the maximum allowable for payment of 
such benefits.  

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

The record does not reflect that the RO has provided the 
appellant with the required VCAA notice.  A letter in 
September 2008 advised the appellant to clarify certain 
aspects of an expense she had listed on her VA Form 9.  The 
RO again wrote the appellant in December 2008 again advising 
her of specific missing information that was needed to 
complete her application.  Despite these communications 
between the RO and the appellant, the record does not reflect 
that the RO has provided her with VCAA-compliant notice as to 
what information and evidence is necessary to substantiate 
her claim for non-service-connected death pension benefits, 
including based on the aid and attendance of another person, 
as she apparently claimed on her VA Form 9.  

The Board recognizes that this case turns primarily on 
evidence that is to be provided by the appellant.  However, 
VA must first properly notify her what information or 
evidence is needed.  But just as important, the appellant 
must also be notified of what efforts VA will make to assist 
her in obtaining needed evidence.  

The RO has not indicated what assistance VA would provide the 
appellant in obtaining information or evidence, in 
particular, private medical evidence concerning the extent of 
her current disability.  Thus, the Board finds that this case 
must be remanded to provide the appellant with due process of 
law.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  VBA should send the appellant a 
corrective letter which complies with the 
notification requirements of the VCAA.  

2.  VBA should then readjudicate the 
appellant's claim of entitlement to non-
service-connected death pension benefits.  
If the benefits sought on appeal remain 
denied, VBA should provide the appellant 
and her representative with a SSOC and 
allow an appropriate period of time for 
response.  The SSOC should clearly set 
forth the income and excluded medical 
expenses that were used in making the 
determination.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



